Title: From John Adams to D. Lynch, Jr., 23 June 1817
From: Adams, John
To: Lynch, D., Jr.



Sir
Quincy June 23rd. 1817

I have received the letter you did me the honour of writing to me on the 14th of this month answering to me my election by the American Society for encouraging domestic manufactures, instituted in New York as a member, an honour made more illustrious by the President of the United States.
Be pleased to present my respects to the Society, and my thanks for the honour they have done me, and to assure them, if the best wishes of a man of Eighty one years of age can promote the wise purposes of their institution, I shall be a usefull member. For according to my superficial view of political Economy in civilized Society, next to Agriculture, which is the first and most essential; manufactures are the second, and navigation the third. With Agriculture, Manufactures & Navigation all the Commerce which can be necessary or useful to the happiness of a Nation will be received.
Accept my thanks for the civility with which you have communicated the vote of the Society to their, and your friend
John Adams.